Title: From George Washington to Major General Stirling, 29 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord—
          [29 Sept. 1779]
        
        General Wayne the better to cover the country in the vicinity of Stoney point and to confine the enemy within their works, has my permission to take a post in that vicinity. Haverstraw Forge has been more particularly mentioned—As I think this position is not intirely without danger, I wish your lordship to advance a corps of troops to some intermediate point between Suffrans and the forge which shall be judged best calculated to cover the right of the infantry and support it in case of necessity—The cavalry under Col. Washington may be usefully employed in whole or in part for your mutual security and you will be pleased to make a disposition of it accordingly, as the state of forage may permit—I have directed General Wayne to see your lordship and concert a plan for mutual support. I am with great esteem Your Lordships Obedient servt.
      